Citation Nr: 1230585	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder characterized as depression.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to October 1970. 

This case comes to the Board of Veterans' Appeals (Board) from a January 2002 decision of Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that determined that new and material evidence had not been received to reopen a claim for service connection for depression. 

In May 2006, the Board denied an application to reopen the service connection claim.  In November 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case back to the Board.  In April 2008, the Board reopened the service connection claim and then remanded it for a search for private treatment reports and Social Security Administration (SSA) records.  In February 2009, the Board denied service connection for a psychiatric disorder characterized as depression; however, in September 2010, the Court again vacated and remanded the case back to the Board. 

In February 2011, the Board remanded the case for a videoconference hearing before a Veterans Law Judge, which was held in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The issue was then remanded by the Board in August 2011 for further development.  After completing the requested development to the extent possible, a July 2012 supplemental statement of the case continued the denial of service connection.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the July 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  The Veteran was not noted to have any psychiatric disorder during the clinical evaluation portion of his service entrance medical examination, and there is no clear and unmistakable evidence showing that such a disorder existed prior to service.

2.  There is no competent medical evidence that a psychiatric disorder, characterized as depression, was manifested in service or that a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder, including depression and/or dysthymic disorder is causally or etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder, characterized as depression was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in November 2001, November 2004, and June 2008, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The June 2008 letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of the June 2008 letter was cured by the RO's subsequent readjudication of this claim and issuance of Supplemental Statements of the Case in August 2008, September 2008, and July 2012.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that VA has also fulfilled its duty to assist the Veteran in developing his claim service connection for a psychiatric disorder characterized by depression.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and a number of private treatment records are in the file.  The Veteran was also afforded a VA examination in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for an acquired psychiatric disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection for certain specified chronic diseases, such as psychoses, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As an initial matter, the Board notes that evidence of record raises a question of whether the Veteran had pre-existing psychiatric conditions.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Mere history provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach on conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Review of the claims file shows the Veteran reported having had depression or excessive worry and nervous trouble in the October 1968 pre-induction report of medical history.  He later testified at his September 2005 RO hearing, that he had been nervous as a child and that he developed headaches, sleeplessness, and homesickness while in service.  He also indicated that he suffered his first bout of depression following a physical assault during boot camp.  See December 2011 VA examination report.  

Also in support of his claim the Veteran's brother submitted a statement asserting that the Veteran had a nervous condition prior to service and that he should not have been accepted for active service.  He also indicated that the family doctor had written a letter to the draft board regarding the Veteran's nervous condition.  Also of record is a letter from the Veteran's ex-wife in which she stated that the Veteran had been depressed in service.  See VA Form 9 received in December 2002 and attachments.  

In a January 2005 statement, a fellow service member reported that he and the Veteran had both been drafted in the Marine Corps and served the entire time together.  He indicated that the Veteran was always worried about things, specifically his parents and his then-girlfriend and that in fact, the Veteran would worry so much that he would have recurrent bouts of depression.  

Despite this reported history, the presumption of soundness has not been rebutted by clear and unmistakable evidence in this case.  Service treatment records show the Veteran's psychiatric condition was evaluated as normal on the pre-induction medical examination and there are no medical records dated prior to service documenting a preexisting psychiatric impairment.  Thus, there is no clear and unmistakable evidence showing that such a disorder existed prior to service.  The history provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson, supra; Crow, supra.  

Accordingly, the Board concludes that he was sound on enlistment.  And, it cannot be said that there is clear and unmistakable evidence to rebut the presumption of soundness.  The Board's analysis is, therefore, limited to the issue of whether a current psychiatric disorder was incurred during the Veteran's military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

The remaining service treatment records are entirely negative for psychiatric complaints or symptomatology and none are documented.  These records do not show that the Veteran ever received psychiatric counseling during active duty and do not contain any indication of treatment for any physical injuries such as contusion or lacerations consistent with a physical assault.  The Veteran's October 1970 separation examination report shows no psychiatric abnormality. 

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as there are no medical records immediately subsequent to service that contain a diagnosis of any pertinent psychiatric disorder.  The claims file is extensive, consisting of five volumes of evidence that includes VA and private outpatient treatment records, a VA examination report, and SSA records.  These records cover a period from 1973 to 2012 and show that the earliest medical evidence of a psychiatric disorder, namely depression, is found in private outpatient treatment records dated in November 1973.  At that time the Veteran was taken to the emergency room and hospitalized following heavy alcohol ingestion.  He noted a past history of marital difficulties stemming from his accusations of infidelity on the part of his wife had resulted in his depression.  Upon hospitalization discharge in December 1973, the diagnosis was depression.  The Veteran did not reference service or any event of service during any of his treatment.  

Subsequent records dated in January 1974 show the Veteran reported that he had been depressed for the last two years, but more recently for one month.  He indicated some trouble with his wife regarding her infidelity which made him depressed.  A clinical record dated in August 1974 shows the Veteran had a history of multiple hospital admissions due to episodes of depression, which according to the Veteran were secondary to problems in his marriage and started sometime in September 1973, when he caught his wife with another man.  Again, he made no mention of service or any event of service.  

Moreover, the remaining medical evidence compiled does not clearly indicate an etiology for the Veteran's diagnosed psychiatric disorder, but does discuss in-service incidents as well as other non-service related factors, such as marital problems.  These records also place the onset of the Veteran's psychiatric disorder as several years after service.  

For example, the Veteran was seen in psychiatric consultation in May 1980 for depression and nerves.  He stated that he had been nervous most of his life and that his nervous tendencies had been exacerbated around age 22-23.  He spent one year in Vietnam during this time.  Although he was experiencing increased anxiety he did not seek psychiatric attention while in the military.  Then in 1974, the Veteran and his wife development marital difficulties which resulted in her leaving him.  He became quite depressed and attempted suicide.  He was admitted to the psychiatric unit of a local hospital for about 90 days and treated with electroshock treatment, antidepressants, and psychotherapy.  The examiner noted the Veteran had a history of exhibiting several antisocial personality traits, such as a truancy, a plethora of moving traffic violations, and running away from home.  It seemed that much of the Veteran's antisocial tendencies had diminished in the last 5-8 years.  

Also of record is a July 1981 medical opinion from another private treating physician noting the Veteran had been under his care for a depressive illness since 1975.  At that time the Veteran gave a past history of always having been nervous and that he complained of this when serving in the Marine Corps four years previously.  He stated that he continued to feel unwell after leaving the service and about 1974 sought treatment for depression and received electroshock treatments.  

Other VA and private outpatient treatment records from 1994 to 2011, reflect ongoing treatment for depression.  For, the most part, these records only describe the Veteran's current psychiatric care, and do not show that any psychiatric disorder is etiologically related to his period of military service.  

In December 2011, the Veteran underwent an additional VA examination to determine the etiology of his psychiatric condition.  The examiner reviewed the claims file in its entirety, including the service treatment records, the letter written home by the Veteran while in service, post-service treatment records, the Veteran's hearing testimony, and the various lay statements of record.  The examiner also took a detailed history of symptoms, and reviewed the Veteran's medical history, as well as clinical reports from treating physicians.  

The Veteran reported that the first time he experienced a bout of depression was while in boot camp.  At that time the Veteran failed an inspection and as a result was fined twenty dollars and the whole platoon was punished.  Later several members of his platoon beat him up in the shower, but he did not seek medical treatment at that time.  After this event he began having headaches, trouble sleeping, and basically became depressed.  The examiner referred to the Veteran's service records which confirmed that in September 1969 the Veteran was found to have failed to secure and lock-up his weapon, which resulted in a fine.  

The Veteran stated that another incident that caused him to have problems with depression was when an overseas flight lost an engine and had to dump fuel and make an emergency landing.  He also had a bout of depression was while serving aboard a ship off the coast of Vietnam when he found the body of a fellow Marine that had been crushed between two large tanks.  The Veteran reported that he was seen at Camp Schwab in Okinawa on two occasions for mental health services, but there is nothing in the Veteran's service records to support this.  The examiner also referred to the January 1970 letter written by the Veteran to his parents, in which he described significant homesickness and depression.  However, the examiner also noted that other parts of the letter suggested the Veteran was in a somewhat of an upbeat in mood.  Also after completing his tour overseas the Veteran received an early out and was released from active with the rank of corporal E4.  The Veteran reported that the next time he was seen for mental health treatment was several years after service.  The examiner referred to an August 1974 clinical record that showed the Veteran had been admitted to the hospital on several occasions because of episodes of depression, which were secondary to problems in his marriage.  

The clinical impression was dysthymic disorder.  Based on a review of all the evidence in the claims folder, as well as information obtained from the Veteran, the examiner concluded that the Veteran's acquired psychiatric disorder was less likely as not caused by or a result of his military service.  This conclusion was based on a careful review of the information and evidence contained within the claims file, specifically the October 1968 pre-induction evaluation during which the Veteran indicated that he had depression, excessive worry and nervous trouble and frequent headaches; the statement from the Veteran's brother indicating the Veteran should not have been drafted because of his preexisting nervous condition; and a March 1980 letter from a private physician noted the Veteran had several antisocial personality traits as an adolescent.  

The Board finds the 2011 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's belief that his depression was the result of his military service.  He also reviewed the relevant medical and other history, aside from the results of the personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to address fully the salient question as to the origin of the Veteran's current depression and its relationship to military service.  This medical opinion has not been rebutted by any specific opinion or clinical evidence of record.  

Unfortunately, the Board is unable to attribute the post-service development of dysthymic disorder/depression to the Veteran's military service.  Any clinical evidence of psychiatric impairment was not shown in service, but instead manifested several years later with no competent evidence establishing that it is related to service.  That is to say, there is no corroborative objective evidence on file establishing that the Veteran sought or required treatment or evaluation for psychiatric symptomatology during the 3 years after active duty ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Also since, there is no evidence of a psychoses having been manifest within one year of the Veteran's discharge from service in 1970, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

While not a dispositive factor, the significant lapse in time between service and post-service diagnoses may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Notably, the record is negative for a medical opinion, including the VA examination in December 2011, which links the depression to service.  See Hickson, supra.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, the testimony given at a personal hearing in May 2011, or the supportive written statements from family and friends, all of which essentially attribute the Veteran's current psychiatric condition to military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

As mentioned, the Veteran has reported a continuity of symptoms of depression since service and indeed, as a layman, he is competent to make this assertion.  The evidence of record also includes lay statements from family and friends which are somewhat favorable to the claim.  The Board acknowledges that the Veteran and his family and friends are competent to report observable symptoms such as, nervousness, but a diagnosis of depression and the etiology thereof, requires medical expertise.  While lay evidence may be competent to describe the onset or continuity of some of the symptoms of depression (e.g. chronic worry, or disturbed sleep), the Board finds that a determination of the etiology of this disorder is not the type of disability for which lay evidence is competent.  The Board recognizes the sincerity of the arguments advanced by the Veteran and his family members and friends in this case, however their contentions regarding the etiology of his claimed depression are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which they simply do not have.  

In other words, there is nothing in the record to suggest that the Veteran or his family and friends have the appropriate training, experience, or expertise to render a diagnosis of dysthymic disorder/depression or a medical opinion regarding its etiology.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Further, there is no competent and credible evidence linking a current acquired psychiatric disorder to the symptoms observed by the Veteran's friends and family in service and thereafter.  In this circumstance, the Board gives more credence and weight to the December 2011 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of his medical history by a licensed psychologist.

Therefore, after weighing all the evidence, the Board finds greater probative value in the December 2011 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

The Board also finds the contemporaneous service records to be inherently more probative than the lay statements including the Veteran's statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  There is no indication that the service treatment records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of mental health during service and at separation from service.  In addition, the post-service evidence shows that after service the Veteran initially sought mental health treatment in response to his more recent psychosocial stressors related to ongoing marital problems.  Therefore, his assertions, to the extent they are to be accorded some probative value, are far outweighed by the competent and credible evidence of record.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder characterized as depression is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


